Exhibit 10.2

EXECUTION COPY

REAFFIRMATION

July 5, 2007

Each of the undersigned hereby acknowledges receipt of a copy of that certain
Second Amended and Restated Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Second
Amended and Restated Credit Agreement”; capitalized terms used herein and not
defined shall have the meanings set forth in the Second Amended and Restated
Credit Agreement) by and among United Stationers Supply Co., an Illinois
corporation (the “Borrower”), United Stationers Inc., a Delaware corporation
(the “Parent”), the institutions from time to time party thereto as lenders and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), which agreement amends, supersedes and restates in its
entirety that certain Amended and Restated Credit Agreement, dated as of October
12, 2005, among the Borrower, the Parent, the institutions from time to time
party thereto as lenders and the Administrative Agent, as such agreement has
been amended from time to time.

Each of the undersigned (other than the Borrower) hereby reaffirms its
unconditional guaranty of the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Secured
Obligations pursuant to that certain Guaranty, dated as of March 21, 2003 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), made by each of the undersigned (other than the Borrower) in favor
of the Administrative Agent.

Each of the undersigned hereby reaffirms the grant of a security interest in the
Collateral pursuant to that certain Pledge and Security Agreement, dated as of
March 21, 2003  (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), executed by each of the undersigned in
favor of the Administrative Agent, and each other grant of security in the Loan
Documents executed by it.

Each of the undersigned hereby acknowledges and agrees that, after giving effect
to the Second Amended and Restated Credit Agreement, the Guaranty, the Security
Agreement and each other Loan Document executed by it remains in full force and
effect and is hereby ratified and confirmed.

[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Reaffirmation to be executed
by a duly authorized officer as of the date first written above.

UNITED STATIONERS INC.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Senior Vice President and Treasurer

UNITED STATIONERS FINANCIAL SERVICES LLC

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

 

 

UNITED STATIONERS SUPPLY CO.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Senior Vice President and Treasurer

UNITED STATIONERS TECHNOLOGY SERVICES LLC

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

 

 

LAGASSE, INC.

 

By:/s/ Brian S. Cooper

Name: Brian S. Cooper

Title: Vice President and Treasurer

 

 


--------------------------------------------------------------------------------